 Fill in this information to identify your case:

 Debtor 1                  Thomas Jones Bartholomew
                           First Name                       Middle Name               Last Name

 Debtor 2                  Cheryl Marie Fabian
 (Spouse if, filing)       First Name                       Middle Name               Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number            18-53028
 (if known)
                                                                                                                         Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15


If you are an individual filing under chapter 7, you must fill out this form if:
 creditors have claims secured by your property, or
 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Citibank S.D.                                       Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of 5392 Windem Drive Medina, OH                              Reaffirmation Agreement.
    property       44256 Medina County                                     Retain the property and [explain]:
    securing debt: Situated in the Township of
                   Montville, County of Medina,
                   and State of Ohio, and known
                   as being teh whole of Sublot
                   Number Seventy-One (71) in teh
                   Ridgewood Falls Subdivision
                   Phase 4 of part                                        avoid lien using 11 U.S.C. § 522(f)


    Creditor's         Midland Funding                                     Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of        5392 Windem Drive Medina, OH                       Reaffirmation Agreement.
                          44256 Medina County
                          Situated in the Township of
                          Montville, County of Medina,
                          and State of Ohio, and known
                          as being teh whole of Sublot

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy




              18-53028-amk                 Doc 61            FILED 08/20/19           ENTERED 08/20/19 09:55:09           Page 1 of 3
 Debtor 1      Thomas Jones Bartholomew
 Debtor 2      Cheryl Marie Fabian                                                                   Case number (if known)    18-53028

    property            Number Seventy-One (71) in teh                    Retain the property and [explain]:
    securing debt:      Ridgewood Falls Subdivision
                        Phase 4 of part                                   avoid lien using 11 U.S.C. § 522(f)


    Creditor's     Progressive Leasing                                    Surrender the property.                                 No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                    Yes
    Description of      Couch                                              Reaffirmation Agreement.
    property                                                              Retain the property and [explain]:
    securing debt:



    Creditor's     SPS                                                    Surrender the property.                                 No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                    Yes
    Description of 5392 Windem Drive Medina, OH                              Reaffirmation Agreement.
    property       44256 Medina County                                    Retain the property and [explain]:
    securing debt: Situated in the Township of
                   Montville, County of Medina,
                   and State of Ohio, and known
                   as being teh whole of Sublot
                   Number Seventy-One (71) in teh
                   Ridgewood Falls Subdivision
                   Phase 4 of part                                        Retain and Pay


    Creditor's     Wells Fargo                                            Surrender the property.                                 No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                    Yes
    Description of      2008 Ford F150 165000 miles                        Reaffirmation Agreement.
    property                                                              Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




            18-53028-amk                   Doc 61            FILED 08/20/19          ENTERED 08/20/19 09:55:09                        Page 2 of 3
 Debtor 1      Thomas Jones Bartholomew
 Debtor 2      Cheryl Marie Fabian                                                                   Case number (if known)   18-53028



 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Thomas Jones Bartholomew                                                 X /s/ Cheryl Marie Fabian
       Thomas Jones Bartholomew                                                        Cheryl Marie Fabian
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        August 19, 2019                                                  Date    August 19, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy




            18-53028-amk                   Doc 61            FILED 08/20/19          ENTERED 08/20/19 09:55:09                        Page 3 of 3
